PER CURIAM.
Curtis Hunt was arrested and charged with the crime of armed robbery. At the conclusion of a non-jury trial, he was found guilty as charged and sentenced to the State Penitentiary for ten years. He appeals the judgment of conviction.
Two points are presented; the first of these claims error in the admission into evidence of a gun found near the scene of the crime. We hold that the evidence was properly admitted under the rule stated in Mobley v. State, 41 Fla. 621, 26 So. 732 (1899).
Appellant’s second point indirectly considers the sufficiency of the evidence to support the finding of guilt. Even though' we doubt the effectiveness of the point stated to raise the question argued, we have reviewed the record and hold that the evidence is sufficient to adequately support the conviction.
Affirmed.